Case 2:18-cv-01844-GW-KS Document 472 Filed 10/03/19 Page 1 of 2 Page ID #:27493




    1
    2
    3
    4
                            IN THE UNITED STATES DISTRICT COURT
    5
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
    6
    7
             BLACKBERRY LIMITED, a               )
    8        Canadian corporation,               )
                                                 )
    9                        Plaintiffs,         )     Case No. CV 18-1844-GW-KSx
                                                 )     LEAD CONSOLIDATED CASE
   10
                       v.                        )
   11                                            )     Related Case: 2:18-cv-02693-GW-KS
                                                 )
   12        SNAP INC., a Delaware corporation   )
                                                 )      ORDER MODIFYING
   13                                                   SCHEDULING ORDER AS
                             Defendant.          )
                                                 )      BETWEEN PLAINTIFF
   14                                                   BLACKBERRY LIMITED AND
                                                 )
   15                                            )      DEFENDANT SNAP INC.
                                                 )
   16                                            )
   17                                            )
                                                 )
   18
                Having considered the Joint Stipulation of the parties, IT IS HEREBY
   19
        ORDERED THAT that the current scheduling order (Dkt. 233) as to Plaintiff
   20
        BlackBerry Limited (“BlackBerry”) and Defendant Snap Inc. (“Snap”) (Case No.
   21
        2:18-cv-02693) be modified as set forth below. The scheduling order as between
   22
        BlackBerry and the Facebook Defendants (Dkt. 233, Case No. 2:18-cv-01844) shall
   23
        remain unchanged.
   24
        //
   25
        //
   26
        //
   27
        //
   28                                                                  Case No. 2:18-cv-01844 GW(KSx)
                                                 -1-                   Case No. 2:18-cv-02693 GW(KSx)
                                             [PROPOSED] ORDER MODIFYING SCHEDULING ORDER AS BETWEEN
                                                 PLAINTIFF BLACKBERRY LIMITED AND DEFENDANT SNAP INC.
Case 2:18-cv-01844-GW-KS Document 472 Filed 10/03/19 Page 2 of 2 Page ID #:27494




    1             Event                  Current Dates                  Proposed Dates
    2   Deadline for BlackBerry     Friday, September 20,         Friday, October 18, 2019
    3   to provide infringement     2019
        contentions for the ’351,
    4   ’929, ’084, and ’327
    5   Patents

    6   Deadline for Snap to        Friday, September 27,         Friday, October 25, 2019
        provide invalidity          2019
    7   contentions for the ’351,
    8   ’929, ’084, and ’327
        Patents
    9
        Opening Expert Reports      Friday, September 27,         Tuesday, November 12,
   10                               2019                          2019
   11   Rebuttal Expert Reports     Friday, October 23, 2019      Tuesday, December 10,
                                                                  2019
   12
        Expert Discovery            Friday, November 8,           Friday, December 20,
   13   Complete                    2019                          2019
   14   Summary Judgment and        Wednesday, November           Thursday, January 9,
   15   Daubert Opening Brief       20, 2019                      2020
   16   Summary Judgment and        Friday, December 13,          Thursday, February 6,
        Daubert Opposition Brief    2019                          2020
   17
        Summary Judgment and        Friday, December 20,          Thursday, February 20,
   18   Daubert Reply Brief         2019                          2020
   19   Summary Judgment and        Monday, January 13,           Thursday, March 19,
        Daubert Hearing             2020                          2020
   20
        Pre-trial Conference        Thursday, March 5, 2020       Monday, June 8, 2020 at
   21
        (Snap)                                                    8:30 a.m.
   22   Trial (Snap)                Tuesday, March 17, 2020       Monday, June 15, 2020 at
   23                                                             9:00 a.m.
   24
   25        IT IS SO ORDERED.

   26 Dated: October 3, 2019                ________________________________
   27                                       HON. GEORGE H. WU, U.S. District Judge

   28
                                              -2-                     CASE NO. 2:18-cv-01844 GW(KSx)
                                            [PROPOSED] ORDER MODIFYING SCHEDULING ORDER AS BETWEEN
                                                PLAINTIFF BLACKBERRY LIMITED AND DEFENDANT SNAP INC.
